*573OPINION.
Lansdon:
The only question to be determined in this proceeding is whether the petitioner was an employee of the city of Atlanta within the meaning of section 1211 of the Bevenue Act of 1926, which provides:
Any taxes imposes by the Bevenue Act of 1924 or prior revenue Acts upon any individual in respect of amounts received by him as compensation for personal services as an officer or employee of any State or political subdivision thereof (except to the extent that such compensation is paid by the United States Government directly or indirectly), shall, subject to the statutory period of limitations properly applicable thereto, be abated, credited, or refunded.
The petitioner concedes that he was not an officer of the city of Atlanta, but alleges that he was an employee of the Board of Education, which is a part of the city government of Atlanta. The respondent concedes that the Board of Education is a political subdivision of the State of Georgia within the meaning of section 1211 above.
The facts disclose that the petitioner maintained his own office; employed a large clerical force and a number of assistants; was free under the contract to accept other employment; received as compen*574sation a certain percentage of tbe total cost of tbe construction; was required to give no certain amount of time to tbe city; and was only bound to perform bis duties under the contract in accordance with bis best professional skill and judgment. On his income-tax return for 1’923 he reported income from his profession, aside from that received under the above contract, in a total amount almost four times that paid to him by the B'oard of Education.
We are of the opinion that petitioner was an independent contractor and that the respondent correctly included as taxable income the amount of $18,000 received from the city of Atlanta. Lucas v. Howard, 280 U. S. 14A; Metcalf & Eddy v. Mitchell, 269 U. S. 514; Blair v. Byers, 35 Fed. (2d) 326; Kreipke v. Commissioner, 32 Fed. (2d) 594; Clarence H. Johnston, 14 B. T. A. 605; R. Clipston Sturgis, 10 B. T. A. 1394; George M. Fuller, 9 B. T. A. 708; Fred H. Tibbetts, 6 B. T. A. 827; and Emma B. Brunner, Executrix, 5 B. T. A. 1135.
Beviewed by the Board.

Decision will be entered for the respondent.